  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 342 NLRB No. 6 
64International Union, United Automobile, Aerospace 
& Agricultural Implement Workers of America, 
and Its Local Lodge No. 376 (Colt™s Manufac-
turing Company, Inc.) 
and 
George W. Gally.  
Case 34ŒCBŒ1447Œ1 (formerly Case 31ŒCBŒ
8641Œ26)
 June 18, 2004 
SUPPLEMENTAL DECISION AND ORDER 
BY MEMBERS 
SCHAUMBER, WALSH, AND MEISBURG
 On December 24, 2003, Administrative Law Judge 
Joel P. Biblowitz issued the 
attached supplemental deci-
sion.  The Respondents filed exceptions and a brief in 
support of exceptions.  The 
Charging Party filed a cross-
exception and a brief answering the Respondents™ excep-
tions and in support of his cross-exception, and the Gen-

eral Counsel filed a brief in
 answer to the Respondents™ 
exceptions. 
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 

affirm the judge™s rulings, findings, and conclusions and 
to adopt the judge™s recomm
ended Order as modified 
below.
1 ORDER The National Labor Relations Board adopts the rec-
ommended Order of the administrative law judge as 

modified and orders that the Respondents, International 
Union, United Automobile
, Aerospace & Agricultural 
Implement Workers of Ameri
ca, and its Local Lodge No. 
376, Hartford, Connecticut, their officers, agents, and 
representatives, shall jointly and severally make whole 
George Gally, in the amount of $30,773, plus interest 
accrued to the date of payment. 
 Thomas Quigley, Esq., 
for the General Counsel.
 Michael Nicholson, Esq., 
for the Respondents. 
W. James Young, Esq.,
 National Right to Work Legal Defense 
Foundation, for the Charging Party. 
SUPPLEMENTAL ORDER 
STATEMENT OF THE 
CASE JOEL P. BIBLOWITZ
, Administrative Law Judge.  This case 
was heard by me on October 23, 2003, in Hartford, Connecti-
cut. The compliance specificati
on herein issued on June 12, 
2002, and, as amended, alleges 
that the net backpay due to 
George Gally is $30,773 for th
e loss he suffered that was 
caused by his discharge from Colt™s Manufacturing Company, 
                                                          
 1 We have modified the judge™s 
recommended Order to provide for 
joint and several liability, consistent
 with the relief ordered by the 
Board at 337 NLRB 237, 242 (2001). 
Inc. (Colt), from the second quarter of 1991 through the fourth 
quarter of 1992. Respondent deni
es any liabil
ity to Gally.
1 A. Background This case involving Gally was orig
inally part of a nationwide 
case being handled by Region 31.
 On June 10, 1993, the Gen-
eral Counsel filed with the Board a motion to transfer case to 
and continue proceedings before the Board and for summary 
judgment. On June 16, 1993, the Board issued an order trans-
ferring proceeding to the Board and a Notice to Show Cause 
why the Motion for Summary Judgment should not be granted, 
and the parties filed briefs in re
sponse to this Order. On August 
16, 1999, the Board issued a 
Decision and Order at 328 NLRB 
1215 dismissing the consolidated
 complaint in its entirety. 
Stated simply, the Board dismi
ssed the ﬁlocal presumptionﬂ 
issue on the ground that the Respondents provided adequate 
support for their use of the local 
presumption. As regards Gally, 
he resigned his membership in
 Respondent in July 1985, and 
since that time he has been a nonmember. However, there was 
no complaint allegation, nor was it 
asserted, that he at any time 
exercised his right under 
Communications Workers v. Beck,
 487 U.S. 735 (1988), to object to the payment of dues and fees 
on nonrepresentational activities.
 The Board stated (328 NLRB 
at 1218Œ1219) that in 
California Saw & Knife Works,
 320 
NLRB 224 (1995), it held that:  
 [A] union is required to provide such information [the per-

centage of union funds spent in the last accounting year on 
nonrepresentational activities] only to nonmembers who 
choose to object to paying for union activities not germane to 
the union™s duties as bargaining agent, i.e., after an objection 
has been filed. . . . The record is clear that Gally had resigned 
his union membership but had not exercised his right under 
Beck to object to the payment of his dues and fees on nonrep-
resentational activities. Thus, the failure to provide Gally with 
this information did no
t violate the Respondent™s duty of fair 
representation as embodied in Section 8(b)(1)(A) of the Act. 
 On June 9, 2000, the United States Court of Appeals for the 
District of Columbia Circuit, 
Thomas v. NLRB
, 213 F.3d 651, 
decided that the Board was correct on the local presumption 
issue, but remanded the matter 
of Gally™s discharge to the 
Board. The court stated (id. at 656):  
 After Mr. Gally™s petition for review had been filed, 
the court issued Penrod,[
2] holding that potential objectors 
like Mr. Gally are ent
itled to be informed of the amount by 
which their fees would be reduced were they to become 
Beck objectors. Board counsel
 acknowledges that the Pen-
rod decision controls the disposition of Mr. Gally™s peti-
tion, because the union never provided the required infor-
mation to Mr. Gally. It is unclear, however, whether Mr. 
Gally is entitled to the remedy he seeks, given the Su-
preme Court™s holding that 
objecting nonmembers are not 
excused from paying disputed agency fees until a final 
                                                          
 1 Counsel for the General Counsel™s unopposed motion to correct 
transcript is granted. 
2 Penrod v. NLRB,
 203 F.3d 41 (D.C. Cir. 2000). 
  AUTO WORKERS LOCAL 376
 (COLT
™S MFG. CO.) 65judgment is rendered in their favor. [See 
Railway Clerks v. 
Allen,
 373 U.S. 113, 120 (1963).] 
 The court remanded Gally™s case to the Board ﬁto determine 
an appropriate remedy for the Un
ion™s statutory violation.ﬂ On 
December 20, 2001, the Board issued a Supplemental Decision 
and Order (337 NLRB 237, 239), stating:  
 The court of appeals has thus, in effect, found that the Re-
spondents™ failure to notify Gally
 of the amount by which his 
dues would be reduced if he became a Beck objector pre-
vented him from exercising his right to decide whether to be-
come an objector. We accept the court™s findings as the law of 
the case. The remaining question, as the court of appeals has 
recognized, is whether ﬁGally is entitled to the remedy he 
seeks.ﬂ  
 The Board held (id. at 239Œ240):  
 We hold provisionally that Gally is entitled to a make whole 
order in order to remedy the violation found by the court of 
appeals. In the particular circumstances of this case, however, 
we shall afford the Respondents an opportunity to establish, at 
the compliance stage of this proceeding, that Gally was a 
ﬁfree rider,ﬂ i.e., that he ﬁwillf
ully and deliberately sought to 
evade his union-security obli
gations.ﬂ If the Respondents 
make this showing, Gally will not be entitled to any backpay. 
[Footnotes omitted.]  
 In explaining its decision, the Board discussed 
Beck 
and Cali-
fornia Saw and stated (id. at 240):  
 However, even if it is established that a union has not 
fully complied with its fiduciary obligations with respect 
to enforcement of a union-security clause, the Board has 
consistently stated that it w
ill not apply those requirements 
so rigidly ﬁas to permit a recalcitrant employee to profit 
from his own dereliction in complying with his obligations 

as a union member.ﬂ Thus, the Board will excuse a un-
ion™s failure to fully comply with the notice requirements 
when it is shown that the employee involved was a ﬁfree 
rider,ﬂ who ﬁwillfully and deli
berately sought to evade his 
union-security obligations.ﬂ  
 The Board has not previously addressed the issue of 
whether Gally was a free rider. The case was presented to 
the Board on the General Counsel™s Motion for Summary 
Judgment. There is, accordingl
y, no record evidence bear-
ing on the circumstances under which Gally stopped pay-
ing dues, i.e., whether or not
 Gally would have paid any 
dues or fees even if he had been fully informed of his 
Beck
 rights. The Board did not address this issue in its prior de-
cision in this case in light of its finding, on other grounds, 
that the Respondents™ actions 
in causing Gally™s discharge 
were not unlawful. Under the unique circumstances of this 
case, we shall afford the Respondents an opportunity to 
litigate Gally™s alleged free rider status at the compliance 
stage of this proceeding. . . . If the Respondents can show 
in compliance that Gally w
ould not have paid dues and 
fees even if he had been given a full 
Beck 
notice, that 
showing will relieve the Respondents from backpay liabil-
ity.  [Footnotes omitted.] 
B. The Facts 
The backpay period for Gally 
commences on April 11, 1991, 
when he was terminated by Colt at the request of International 
Union, United Automobile, Aerospace & Agricultural Imple-
ment Workers of America and its Local Lodge No. 376 (the 
Union) and ends on October 9, 1992, when he was reinstated by 
Colt with the consent of the Union. The compliance specifica-
tion, as amended, alleges that the total net backpay due to Gally 
for this period is $30,773. At the commencement of the hear-
ing, the Respondent amended its answer to admit that if back-
pay was warranted herein, i.e., if it is determined that Gally was 
not a ﬁfree rider,ﬂ the backpay was appropriately calculated to 

be $30,773. 
Gally began his employment wi
th Colt in 1961 and was a 
member of the Union until 1985, when he resigned his union 
membership. The Union commenced a strike against Colt in 
1986; Gally honored the Union™s picket line for 1 month and 2 
days. After that, he crossed the picket line and worked for the 
balance of the strike. The strike lasted for approximately 4 
years. At the conclusion of the st
rike, Colt settled charges that 
had been filed with the Board by reinstating the striking em-
ployees and paying a substantial 
amount of backpay to them. In 
addition, the Company was sold to a number of individuals, as 
well as the Union. The Union™s ownership of the Company was 
distributed as stock to the employees. 
In response to its request for 
legal assistance, the Union re-
ceived a letter dated January 25, 1991, from an attorney in the 
International Union™s legal department specifying the proce-
dures to be followed prior to re
questing the termination of em-
ployees for nonpayment of dues. By letter dated February 7, 
1991, the Union sent the following certified letter to Gally:  
 Your Union, UAW Local 376 and your employer, Colt™s 
Manufacturing Company, are parties to a collective bargain-
ing agreement which requires under Article IV, that all union 
employees must pay union dues 
and fees as a condition of 
continued employment with Colt™s Manufacturing Company.  
 Your Union dues are $26.56 per month. Our records show 
that you owe the following amounts. 
  Month of   October ™90 $26.56  

             November ™90 $26.56  
           December ™90 $26.56  
          January ™91 $26.56  
 You must pay this amount in cash or by check or money order 
at the Union office located at 30 Elmwood Court, Newington, 
CT 06111; or you may mail your check or money order to 
that address. The amount owed must be received by us on or 
before 30 days from the date of this letter. If your delinquent 
amount is not received by the Union on or before March 11, 
1991, the Union will request that you be discharged pursuant 
to the terms of our collective bargaining agreement.  
 Gally did not respond to this le
tter nor did he pay the amount 
specified so, on March 18, 1991, 
the Union sent him another 
certified letter stating:  
 On February 8, 1991 you receiv
ed a certified letter from 
UAW Local 376 regarding your unpaid dues. Under the terms 
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 66of the current collective-bargaining agreement between UAW 
Local 376 and Colt™s Manufacturing, an employee must pay 
dues as a condition of contin
ued employment. If you fail to 
pay the delinquent amount of $106.24 on or before March 28, 
1991 the Union will request that the employer terminate you 
for failure to pay dues as required by the contract.  
 Please remit all delinquent amounts promptly to the Union of-

fice, as described in the February 7, 1991 letter.  
 Having received no response or payments from Gally, the Un-
ion, by Russel See, its president,
 wrote to Colt on April 1, 1991, 
stating that because Gally had fa
iled to pay the uniformly re-
quired union dues, under the terms of
 its contract, ﬁ
it is required 
that said employee be discha
rgedﬂ and he was discharged on 
April 9, 1991. By letters to Ga
lly dated September 21 and Oc-
tober 5, 1992, Colt offered him reinstatement and he returned to 
work on October 9, 1992. 
The principle subjects litigated herein was whether Gally 
was notified of, or knew of his 
Beck
 rights, and whether he 
attempted to become a 
Beck
 objector. On April 17, 1991, he 
gave an affidavit to the Board stating that at no time did the 
Union ever notify him of his right to pay a reduced rate to the 
Union for those who object to payi
ng the full rate. Received in 
evidence was the International™s newsletter for August 1989, 

which the parties stipulated Gally received. This newsletter 
contains an article entitl
ed: ﬁLEGAL NOTICE. UNION 
SECURITY AGREEMENTS. Notic
e to Nonmembers Covered 
by Union Security Agreements Regulated Under the National 
Labor Relations Act.ﬂ This article describes the Union™s ex-
penses, explains Beck
, and explains what individuals must do to 
become 
Beck
 objectors. Although these 
newsletters failed to 
state the amount by which his dues 
would be reduced if he filed 
a Beck
 objection, Gally testified th
at this deficiency did not 
cause his failure to file under 
Beck.
 The parties also stipulated 
that Gally received the union ne
wsletter of June 1990, which 
contained an identical article about 
Beck.
 The Union™s July 
1992 newsletter contained a nearly
 identical, updated article 
about Beck
 and describes how indi
viduals could become 
Beck
 objectors. Gally testified that 
he could not remember whether 
he received these newsletters, 
and his counsel would not stipu-
late that he received the July 1992 issue, since he was not em-
ployed by Colt at the time. However, the Union™s witnesses 
testified that even though he was not employed by Colt at the 
time, he always remained on th
e Union™s database and mailing 
list, and would have continued to receive all of the newsletters. 
By letter dated November 6,
 1992, counsel for the Respon-
dent wrote to Gally briefly explaining 
Beck
. The letter states, 
inter alia:  
 At the present time, as spelled out in the attached letter, the 
amount payable by non-member objectors to the UAW under 
the UAW objection procedures as required union security 
payments has been set at 82
.40% of union dues. Notwith-
standing your failure to file an objection with the UAW, the 
UAW has unilaterally determin
ed to treat you as a non-
member objector under the UAW™s objection procedures who 
has filed an objection with the Union on October 6, 1992. 
This treatment is without prejudice to our right to claim that 
you are not entitled to such treatment in light of your failure to 
file an objection with the Union.  
 Our records show that your current rate of pay is $13.74 per 

hour. Regular union dues for a person employed in a UAW 
bargaining unit at Colt
 with such an hourly rate are $27.48 per 
month, or two times the hourly rate of pay. Reduced to 
82.40% of union dues, the uni
on security payment currently 
payable by you is accordingly $22.64 per month.  
 You have so far not made any union security payment to the 
Union for the month of October 1992. Please make your 
payment of $22.64 to the UAW no later than November 30, 
1992. . . . If you fail to make this payment by this date, UAW 
Local 376 will request Colt to discharge you from employ-
ment pursuant to the union security clause.  
 By letter of the same date, the International notified Colt that it 
has deemed that Gally was a Beck objector effective October 6, 
1992, and, therefore, his dues would be 82.40 percent of regular 
dues. Gally never filed to become a 
Beck
 objector either before or 
after these series of letters. Since his reinstatement, Gally has 
paid the specified reduced due
s, although sometimes these 
payments are late. 
At the conclusion of the strike in 1990, Colt notified the Un-
ion that it would not accept th
e union-checkoff authorizations 
signed prior to the strike, so 
Colt conducted orientation meet-
ings of employees where there were given an opportunity to 
sign new checkoff authorizations. 
Gally attended an orientation 
program on about April 2, 1990 where dues-checkoff authoriza-
tions were distributed by Dian
e Schell, a human resources rep-
resentative of Colt. Gally testified that he told her that he 
wanted to do something different, he wanted an alternative to 
the checkoff of his dues. She re
sponded that she was busy, but 
would get back to him, but neve
r did. About a month later, he 
was approached by Higgins, the head of human resources at 

Colt, who offered Gally a chec
koff authorization, and Gally 
told him that he had told Schell that he wanted an alternative 
and wanted to be a core member. Higgins did not answer, got 
angry and walked away. Gally wa
s also asked to sign a check-
off authorization by his immedi
ate supervisor and he again 
refused. Subsequent to these 
conversations, in about October 
1990, he met with two union repr
esentatives, Lester Harding, a 
shop chairman and Carl Ricci, whose position in the Union was 
not identified. He attempted to tell Harding about the checkoff 
authorization, but he wouldn™t ta
lk to him about it and walked 
away. Ricci asked him if he was going to sign the checkoff 
authorization card and he said 
that he wouldn™t, because he 
wanted to become a core member and had been attempting to 
become a core member since the orientation program in April. 
Ricci walked away and said that he would pass the message on. 
C. Analysis 
The sole issue herein pursuant to the Board™s supplemental 
decision is whether Gally was a ﬁfree riderﬂ who ﬁwillfully and 
deliberately sought to evade his 
union-security obligations.ﬂ If 
so, he is entitled to no backpay. If it is determined that he was 
not a free rider, then he is 
entitled to backpay of $30,773. 
  AUTO WORKERS LOCAL 376
 (COLT
™S MFG. CO.) 67Initially, I find that it is a 
respondent™s burden to establish 
that Gally was a free rider. In ad
dition to the fact that a respon-
dent generally carries the burden 
in backpay cases, the Board™s 
language (337 NLRB at 240) herein makes clear that the Re-
spondents here have that burden:  
 [W]e shall afford the Respondents an opportunity to establish, 

at the compliance stage of this
 proceeding, that Gally was a 
ﬁfree riderﬂ . . . . If the Respon
dents make this showing, Gally 
will not be entitled to any backpay.   
 . . . . 
 Under the unique circumstances of this case, we shall afford 
the Respondents an opportunity to litigate Gally™s alleged free 
rider status at the compliance stage of this proceeding. . . . If 
the Respondents can show in compliance that Gally would 
not have paid dues and fees ev
en if he had been given a full 
Beck
 notice, that showing will relieve the Respondents from 
backpay liability. 
 In affording the Respondents an opportunity to be free of any 
backpay liability if they can establish that Gally was a ﬁfree 
riderﬂ the Board cited three cases: 
Teamsters Local 630 
(Ralph™s Grocery)
, 209 NLRB 117, 125 (1974) (337 NLRB at 
240 fn. 26); Teamsters Local 251 (Ryder Student Transporta-
tion),
 333 NLRB 1009 (2001) (337 NLRB at 237 fn. 3); and 
I.B.I. Security,
 292 NLRB 648, 649 (1989) (337 NLRB at 237 
fn. 31).  In 
Ralph™s, the administrative law judge, as affirmed 
by the Board, found that the charging party was aware of the 
union contract and that it contai
ned a union-security clause and 
yet he still failed to pay the due
s as required. The judge stated 
that a union™s fiduciary duties of notifying employees of their 
obligations under the union-security
 clause ﬁwas never intended 
to be so rigidly applied as to permit a recalcitrant employee to 
profit from his own dereliction in complying with his obliga-
tions.ﬂ Further, the judge found that the charging party ﬁwill-
fully and deliberately sought to evade his union-security obliga-
tions [and] . . . engaged in a calculated attempt to evade the 
union-security obligations of th
e contract, as long as he was 
able to do so.ﬂ  The judge found 
that the term ﬁfree riderﬂ aptly 
described the charging party. 
In I.B.I., 
the Board found that the charging party was aware 
that the employer had a union contract, and was told by his 
employer and a union representa
tive on a number of occasions 
that he had to join the union and pay an initiation fee to the 
union. When he failed to do so, the union requested that the 
employer terminate him, which 
it did. In dismissing the com-
plaint, the Board found that a
lthough the union may not have 
satisfied all the requirements of 
Philadelphia Sheraton, 136 
NLRB 888 (1962), that does not preclude them from dismissing 
the complaint. Citing 
Ralph™s, the Board stated (292 NLRB at 
649):   Moreover, even if the Union did not fully comply with 
its fiduciary obligation, the Board never intended these re-
quirements ﬁto be so rigidly ap
plied as to permit a recalci-
trant employee to profit from his own dereliction in com-
plying with his obligations as
 a union member.ﬂ . . . Thus, 
the Board will excuse a union™s failure to fully comply 
with the notice requirements when it is shown that the em-
ployee involved has ﬁwillfully and deliberately sought to 
evade his union-security obligations.ﬂ  
 In Ryder, a Beck
 case, one of the alleged discriminatees was 
notified on three occasions, beginning a month or two after he 
was hired, that he had to join the union. When threatened with 
termination for his failure to join the union 4 months after his 
employment began, he agreed to
 join, but refused to pay back 
dues and he was terminated. Th
e administrative law judge 
found him to be a ﬁclassic free 
rider,ﬂ but he and the Board 
found that his termination violated Section 8(b)(1)(A) of the 
Act because the union never notified him and the other charg-
ing parties of their rights under 
NLRB v. General Motors Corp.,
 373 U.S. 734 (1963), to be dues-paying nonmembers of the 
union or of their 
Beck
 rights. Further, in 
Seafarers (Tomlinson 
Fleet Corp.)
, 149 NLRB 1114, 1119Œ1120 (1964), the trial 
examiner stated:  
 A cardinal purpose of union-security provisions in col-
lective-bargaining contracts is
 to distribute equitably the 
cost of union representation among those benefiting 
thereby, or, in other words, to eliminate the ﬁfree rider,ﬂ 
i.e., the employee who, while content to receive the bene-
fits of union representation, is unwilling to bear his fair 
share of the cost thereof.  
 The trial examiner in 
Seafarers
 later defined a free rider as one 
who ﬁwas motivated solely by his aversion to paying any part 
of his dues obligations and would not have complied even with 
a proper demand.ﬂ 
Two cases cited by counsel for the General Counsel in his 
brief are also helpful: 
Teamsters Local 150 (Delta Lines),
 242 
NLRB 454 (1979), and Western Publishing Co.,
 263 NLRB 
1110 (1982). In 
Delta, 242 NLRB at 455, the Board discussed a 
union™s notice obligations to
 employees and stated:  
 The instant facts clearly reve
al that Respondent failed 
to meet its obligations to Lowd [the charging party]. They 
further reveal that no bad fa
ith was shown to have existed 
on Lowd™s part. In this regard, 
we note, in particular, that 
Lowd, on a number of occasions, asked Respondent™s des-
ignated steward of his obligations and the steward told him 
he did not know what Lowd™s obligations were. Further, 
Lowd undertook other inquiries which also proved fruit-
less.  
 In a similar fashion, the Board, in 
Western, 263 NLRB at 1113, 
stated:  
 [W]hen it is shown that the employee involved has ﬁwillfully 
and deliberately sought to evade his union-security obliga-
tions,ﬂ the Board will excuse a 
union™s failure to fully comply 
with the notice requirements.  
 In the present case, however, neither the conduct of 
Jackson, nor even that of Russ [the charging parties], rises 
to the level of bad faith, or 
a willful and deliberate attempt 
to avoid his respective dues obligations. Indeed, both em-
ployees were less than diligent in their attempts to correct 
their delinquencies. In this 
regard, Russ was especially 
cavalier in his attitude, leaving for vacation with the mat-
ter still unresolved. Yet, we 
have held that mere negli-
  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 68gence or inattention on the pa
rt of the employee is not 
enough to relieve the union of its fiduciary obligation. 
Here, both employees took th
e initiative to contact Re-
spondent Union when notified by Respondent Employer of 
their delinquencies, and, although they may have done 
more to ameliorate the situation, neither Jackson™s con-
duct, nor that of Russ, evid
enced a conscious choice to 
avoid his obligations so as to excuse the multiple deficien-
cies in Respondent Uni
on™s notice procedure.  These cases establish that the Board has set the bar high for 
the Union™s defense herein, and I find that the Respondent™s 
have not met this burden. Gall
y was a member of the Union 
from about 1961 until 1985, when
 he resigned his union mem-
bership; he never filed to become a 
Beck
 objector. The evidence 
establishes that beginning in August 1989, and continuing 
through, at least July 1992, Gally received the Union™s newslet-
ter which described the Union™s 
expenses and how individuals 
could become Beck 
objectors. However, the evidence also es-
tablishes that beginning in Ap
ril 1990, on two separate occa-
sions, Colt representatives refused to assist him when he re-
fused to sign a dues-checkoff authorization and said that he 
wanted to do something different
, he wanted ﬁan alternative.ﬂ 
Further, about 6 months later, 
two union representatives refused 
his similar request for assistance to become a
 Beck 
objector. 
The evidence therefore establishes that although Gally was 
notified of the 
Beck
 procedures by the Union™s newsletters 
beginning in August 1989, when it came time to either sign a 
dues-checkoff authorization or become a 
Beck
 objector at the 
Colt orientation meetings beginning in April 1990, neither the 
Colt representatives nor the union
 representatives would assist 
him with the procedures required to become a 
Beck
 objector. It 
is true that Gally could possibl
y have done more between April 
1990 and November 1992 (when the Union decided, unilater-
ally, to treat him as a 
Beck objector), such as following the 
instructions contained in the union newsletters or obtaining 
legal advice on how to file to become an objector, and that his 
ﬁinnocenceﬂ and good faith are questionable because of his 
failure to respond to the Union™s two letters in February and 
March 1991 notifying him of his 
dues delinquencie
s. However, 
because both the Union and Colt refused to help him beginning 
in April 1990, I find that he did not ﬁwillfully and deliberately 
attempt to evade his union-security obligationﬂ during this pe-
riod, and that he therefore was not a ﬁfree rider.ﬂ I, therefore, 
find that the backpay due to Gally is $30,773, plus interest ac-
crued to the date of payment. 
ORDER The Respondents, Internationa
l Union, United Automobile, 
Aerospace & Agricultural Implement Workers of America and 
its Local Lodge No. 376, shall jointly make whole George 

Gally in the amount of $30,773, 
plus interest accrued to the 
date of payment.  
 